Case 1:17-cr-00402-JGK Document 180 Filed 05/19/21 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
17-er-402 (JGR)
- against -
MEMORANDUM OPINION
LAQUAN WILLIAMS, AND ORDER

 

Movant.

 

JOHN G. KOELTL, District Judge:

The defendant has moved for compassionate release pursuant
to 18 U.S.C. § 3582(c) (1) (A) (i). The defendant pleaded guilty in
accordance with a plea agreement to one count of conspiracy to
commit bank fraud, in violation of 18 U.S.C. § 1349, and one
count of aggravated identity theft in violation of 18 U.S.C.

§§ 1028A(a) (1}, (b) {2}, and 2. The Guideline Sentencing Range
for these offenses was 81 to 95 months, but the Court downwardly
varied to a sentence of principally 64 montns imprisonment. The
defendant is currently scheduled to be released to a half-way
house on August 24, 2021, after having served approximately 48
months imprisonment. The Court appointed counsel to assist the
defendant in pursuing his application for compassionate release.

Section 3582(c) (1) (A} authorizes a court to reduce a term of
imprisonment, after considering the factors set forth in section
3553{a), to the extent that they are applicable, if the court
finds that “extraordinary and compelling reasons warrant such a

reduction.” 18 U.S.C. § 3582(c} (1) (A) (1). The statute also

 
Case 1:17-cr-00402-JGK Document 180 Filed 05/19/21 Page 2 of 5

requires that the defendant exhaust his administrative remedies
by at least making a request to the Bureau of Prisons for
compassionate release and allowing for the lapse of 30 days
following the request. While the statute had also required that
the reduction was to be “consistent with applicable policy
statements issued by the Sentencing Commission,” the Sentencing
Commission failed to adopt such statements and the Court of
Appeals for Second Circuit has held that the previous policy
statements applied to requests by the Bureau of Prisons, but not
to requests by defendants made directly to the court. See United

States v. Brooker, 976 F.3d 228, 237 (2d Cir. 20270) (“[T]he First

 

Step Act freed district courts to consider the full slate of
extraordinary and compeliing reasons that an imprisoned person
might bring before them in motions for compassionate release.”).
It is not clear that the defendant has exhausted his
administrative remedies. While the defendant asserts that he
made a request for compassionate release to the Warden of FCI
Allenwood, according to the Government, there is no record of
such a request, see ECF No. 163-1, nor is there a record of a
request to the Warden of FCI Butner where the defendant is
currently incarcerated. See ECF No. 197-1. The failure to
exhaust his administrative remedies would be fatal to the

defendant’s request, and apart from the defendant’s assertion,

 
Case 1:17-cr-00402-JGK Document 180 Filed 05/19/21 Page 3 of 5

there is no evidence in the record that the Bureau of Prisons had
the opportunity to evaluate the defendant’s request before he
filed his request with this Court. In any event, the defendant
has failed to show that he is entitled to compassionate release
on the merits.

The defendant has failed to submit any extraordinary or
compelling reason to justify compassionate release. While the
defendant relies on his fear of contracting COVID-19 in prison,
at other points in his papers he asserts that he has already
survived an incident of COVID-19, and he has refused to be
vaccinated to prevent any further infection. See ECF Nos. 158,
163, 176-3, 179-2. The defendant has failed to show that his
concerns about contracting COVID-19 at FCI Butner warrant

compassionate release. See United States v. Robinson, 2021 WL

 

1565663, at *3 (S.D.N.Y¥. Apr. 21, 2021) (collecting cases and
noting that compassionate release motions based on COVID-19-
related considerations, filed by inmates who have refused to be
vaccinated, are “nearly uniformly denied”). The Bureau of
Prisons continues to have an obligation to assure that the
defendant, like all other inmates within their jurisdiction, is
protected against the risk of contracting COVID-19 whatever his

personal decision is with respect to vaccination.

 
Case 1:17-cr-00402-JGK Document 180 Filed 05/19/21 Page 4of 5

In any event, the section 3553{a) factors weigh strongly
against the defendant’s release at this time. The defendant was
responsible for a substantial bank fraud conspiracy which
involved significant identity thefts. This Court downwardly
varied by seventeen months from the low end of the Guideline
Sentencing Range to a sentence that was sufficient but no greater
than necessary to achieve the goals of sentencing as required by
18 U.S.C. § 3553(a) (2). The defendant is scheduled te be
released to a half-way house in about three months. See ECF No.
176, at 3. That release will itself amount to a significant
reduction in the sentence of imprisonment that the Court imposed,
and the defendant would have obtained an even greater reduction
in his sentence were it not for a disciplinary penalty imposed on
him while he was in prison. No further reduction in the
defendant’s sentence is warranted to achieve the relevant goals
of sentencing.

CONCLUSION

The Court has considered all of the arguments raised. To
the extent not specifically addressed above, the arguments are
either moot or without merit. The defendant’s application for a
reduction in his sentence of imprisonment pursuant to 18 U.S.C.

§ 3582(c) (1) (A) is denied, without prejudice to renewal should

there be any changed circumstances warranting such relief.

 
Case 1:17-cr-00402-JGK Document 180 Filed 05/19/21 Page 5of5

Moreover, this Court would give prompt consideration to any
applications relating to the defendant’s medical treatment at
Butner.

SO ORDERED.

Dated: New York, New York bs Koel. |
May 18, 2020 selicp
\ John G, Koeltl
United States District Judge

 

 

 
